*135OPINION OF THE COURT
Per Curiam.
Acting upon a complaint of misappropriated estate funds, petitioner Departmental Disciplinary Committee subpoenaed the records of respondent, an attorney who was admitted to practice before the Second Judicial Department in 1979, and who has maintained an office for such practice within the First Judicial Department at all times relevant to these proceedings. In answer to the subpoena, respondent appeared by counsel and turned over to petitioner his bank records under cover of counsel’s letter indicating that respondent "consents to an interim suspension from the practice of law, based upon uncontroverted evidence of misconduct.”
The complaint to petitioner had alleged that respondent had misappropriated over $294,000 in funds of the estate of Edward M. Carroll, late a client of respondent. Respondent was also alleged to have written $274,000 in dishonored checks on his attorney’s account to beneficiaries of that estate. Among the documents submitted in response to petitioner’s subpoena was a list of nine other clients whose funds respondent had admittedly converted, in the total amount of $720,000.
Even without his consent, respondent’s concession of wrongdoing, through counsel, is sufficient to warrant his immediate suspension from the practice of law pending disposition of the charges of professional misconduct against him (22 NYCRR 603.4 [e] [1] [iii]; Matter of Sylvan, 156 AD2d 56). Respondent is directed to continue cooperating with petitioner’s investigation. In the interim, he is urged to make restitution with regard to those allegations he admits, and is directed to comport himself in accordance with section 603.13 of the rules of this Court.
Sullivan, J. P., Rosenberger, Wallach, Rubin and Williams, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective immediately, until such time as the pending disciplinary matters have been concluded, and until the further order of this Court. Respondent is directed to continue cooperating with petitioner’s investigation, and he is urged to make restitution, all as indicated in the order of this Court.